EX-99.h.1.i.a AMENDMENT NO. 1 TO SCHEDULE A DELAWARE GROUP ® FOUNDATION FUNDS ® SHAREHOLDER SERVICES AGREEMENT APPLICABLE SERIES EFFECTIVE AS OF AUGUST 14, 2009 Delaware Moderate Allocation Portfolio Effective as of May 1, 2002 Delaware Aggressive Allocation Portfolio Effective as of May 1, 2002 Delaware Conservative Allocation Portfolio Effective as of May 1, 2002 Delaware Foundation ® Equity Fund Effective as of August 14, 2009 AGREED AND ACCEPTED: DELAWARE SERVICE COMPANY, INC. DELAWARE GROUP FOUNDATION FUNDS for its series set forth in this Schedule A By: /s/Douglas L. Anderson Name: Douglas L. Anderson Title: Senior Vice President/Operations By: /s/Patrick P. Coyne Name: Patrick P. Coyne Title: Chairman/President/Chief Executive Officer
